 
Exhibit 10.13


GENERAL RELEASE


KNOW ALL MEN BY THESE PRESENTS:


That  Hakan Koyuncu (“Hakan”), for and in consideration of execution of this
General Release and other good and valuable consideration received  from or on
behalf of Upstream Worldwide, Inc. F/K/A Money4Gold Holdings,
Inc.,  (“Upstream”), the receipt whereof is hereby acknowledged, hereby demises,
releases, acquits, satisfies, and forever discharges Upstream, of and from all,
and all manner of action and actions, cause and causes of action, suits, debts,
dues, sums of money, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, trespasses, damages,
judgments, executions, claims and demands whatsoever, in law or in equity, which
Hakan ever had, now has, or which any personal representative, successor, heir
or assign of Hakan, hereafter can, shall or may have, against Upstream, for,
upon or by reason of any matter, cause or thing whatsoever, from the beginning
of the world to the date of these presents.


That Upstream Worldwide, Inc. F/K/A Money4Gold Holdings, Inc., for and in
consideration of execution of the attached general release and other good and
valuable consideration received  from or on behalf of Hakan Koyuncu, the receipt
whereof is hereby acknowledged, hereby demises, releases, acquits, satisfies,
and forever discharges Hakan, of and from all, and all manner of action and
actions, cause and causes of action, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
executions, claims and demands whatsoever, in law or in equity, which Upstream
ever had, now has, or which any personal representative, successor, heir or
assign of Upstream, hereafter can, shall or may have, against Hakan, for, upon
or by reason of any matter, cause or thing whatsoever, from the beginning of the
world to the date of these presents.


Upstream agrees to indemnify and hold harmless Hakan against any and all
liabilities, claims, suits, losses, costs and legal fees caused by or resulting
from Hakan’s employment by Upstream and notwithstanding anything contained
herein, any indemnification rights available shall not be affected by this
General Release and all indemnification available under the Delaware General
Corporation Law, the certificate of incorporation, bylaws and any written
agreement are preserved to the fullest extent.
 
 
 
1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, we have hereunto set our hand and seal as of this ___ day of
November, 2010.


Hakan Koyuncu
 
Upstream Worldwide, Inc.
     
By: 
  
 
By: 
  
Hakan Koyuncu
 
Name: Daniel Brauser,
   
Title: Chief Financial Officer


 
 
2

--------------------------------------------------------------------------------

 
 